Title: To Benjamin Franklin from Benjamin Franklin Bache, [c. 15 September 1780]
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand papa
[c. September 15, 1780]
J’avouë qu’il y a très longtems que je ne vous ai écrit c’est pourquoi je vous écris une lettre assez longue pour vous donner de mes nouvelles. Je pense toujours à vous et je vous envoye pas la pièce de dessin, parceque je veux en faire quatre differentes je fais tous mes efforts pour vous contenter et pour avoir un autre prix l’année prochaine. Je crois que mes maitres sont contents de moi ou du moins je fais tous mes efforts pour les contenter. J’espere que vous vous portès bien ainsi que mon cousin et mon ami cockran. J’espere qu’il n’est pas encore parti pour l’amerique. Je souhaterois beaucoup qu’il vint a Genéve en pension chés Mr de Marignac pries le, s’il vous plait, de faire mes amities de ceux de la pension en general et faites bien mes compliments à mon cousin, et quand vous aurès l’occasion d’ècrire à mon cher papa ou à ma Chere maman dites leurs que je fais tous mes efforts pour les contenter. Mr. de Marignac vous présente bien ses respects.
Je suis votre très humble et obeissant petit fils
B F B
 
Endorsed: recd Sept. 20. 80
Addressed: A Monsieur / Monsieur Franklin / Ministre Plénipotentiaire des provinces/unies de l’Amérique auprés de sa / Majesté trés chrétienne, recommandée / à Monsieur Grand Banquier ruë / Montmartre / A Paris
